DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s application filed on April 29, 2020 is acknowledged. Accordingly claims 1-20 remain pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1: In the instant case, 
claim 1 is directed to a system, which is a statutory category of invention, 
Claim 9 is directed to a system, which is a statutory category of invention and 
Claim 16 is directed to a method, which is a statutory category of invention.
Step 2a: 
While claims 1, 9 and 16 are directed towards a statutory category of invention, the claims are directed towards at least one judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more. In the instant case, the claims are directed to abstract idea of a “receiving authorization confirmation.., validating authorization confirmation…, receiving payment confirmation…, validating the payment confirmation and writing the authorization confirmation and payment confirmation to a distributed ledger” as part of system of commerce- which is considered an abstract idea. Put simply the claims recites what happens during the course of conducting a transaction between two or more parties. See grouping of abstract ideas in prong one of step 2A (see 2019 Revised Patent Subject Matter Eligibility Guideline). Claims 1, 9 and 16 recites: receive authorization confirmation data…, validating the authorization confirmation data…, write the authorization confirmation data to distributed ledger…, receive payment confirmation data…., validate payment confirmation data…, write the payment confirmation data to the distributed ledger….These steps constitutes the abstract idea of organizing human activity.  Thus the claims are directed to an abstract idea of organizing human activity and can fall under fundamental economic principles or practices. The limitations that set forth this abstract idea include: 
receive authorization confirmation data…, validating the authorization confirmation data…, write the authorization confirmation data to distributed ledger…, receive payment confirmation data…., validate payment confirmation data…, write the payment confirmation data to the distributed ledger....….
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “plurality of nodes”, “first entity”, “second entity”, merely uses a computer as a tool to perform the abstract idea. The use of “plurality of nodes”, “first entity”, “second entity”,  does no more than generally link the abstract idea to a particular field of use, the use of “plurality of nodes”, “first entity”, “second entity”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of “plurality of nodes”, “first entity”, “second entity”, do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “plurality of nodes”, “first entity”, “second entity”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer does no more than use a processor/computer to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of ““receiving authorization confirmation.., validating authorization confirmation…, receiving payment confirmation…, validating the payment confirmation and writing the authorization confirmation and payment confirmation to a distributed ledger” using a computer. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-8, 10-15, and 17-20 further recite characteristics of data or continue to perform similar actions on data to perform the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Dependent claims 2-8, 10-15, and 17-20 merely extend the abstract idea of claims 1, 9 and 16 by describing the use of computer device or processor to receive authorization confirmation data…, validating the authorization confirmation data…, write the authorization confirmation data to distributed ledger…, receive payment confirmation data…., validate payment confirmation data…, write the payment confirmation data to the distributed ledger.…. and only serve to add additional layers of abstraction to the abstract idea of claims 1, 9 and 16. Therefore, the dependent claims are also not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an algorithm to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Thus Examiner concludes that the claims are not directed to a patent-eligible subject matter under 35 U.S.C. 101 because it does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Virayvergia et al (hereinafter “Virayvergia”) U.S. Patent No. 11,188,907 B1.

As per claims 1 and 9, Virayvergia discloses a system, comprising:
 a distributed ledger comprising a plurality of nodes (see fig. 3A); and 
at least one application executable by at least one of the plurality of nodes, wherein, when executed by the at least one of the plurality of nodes, the at least one application causes the at least one of the plurality of nodes to at least: 
receive authorization confirmation data from a first entity following a second entity authorizing a transaction for the first entity (col. 1, lines 54-col. 2, lines 5, which discloses “receiveing, by the at least one processor, ACH authorization data associated with a first transaction, the ACH authorization data associated with the first transaction having been broadcast to multiple nodes from a first computing device;”); 
validate the authorization confirmation data (col. 1, lines 54-col. 2, lines 5, which discloses “validating, by the at least one processor, the ACH authorization data associated with the first transaction to obtain validation information corresponding to the first ACH authorization data associated with the first transaction;”); 
write the authorization confirmation data to the distributed ledger (col. 1, lines 54-col. 2, lines 5, which discloses “updating the local copy of the distributed blockchain with the validation information;”); 
receive payment confirmation data from the second entity following the second entity providing a payment associated with the transaction to the first entity (col. 4, lines 34-60, which discloses that “When the user 110 confirms payment o the first financial institution 106, the electronic request may be sent electronically from the device 102 through a network (e.g., the Internet) 108 to one or more server devices 114 operated by the first financial institution 106.”); 
validate the payment confirmation data (col. 4, lines 34-60, which discloses that “The first financial institution 106 may then notify the user 110 that the transaction has been processed by, e.g., providing a confirmation reply message to the user 110 (e.g., through text message or email) and/or by updating the status of the transaction on the website being accessed by the user 110.”); and 
write the payment confirmation data to the distributed ledger (col. 4, lines 34-60, which discloses that “The first financial institution 106 may then notify the user 110 that the transaction has been processed by, e.g., providing a confirmation reply message to the user 110 (e.g., through text message or email) and/or by updating the status of the transaction on the website being accessed by the user 110.”).

As per claim 2, Virayvergia discloses the system, wherein the authorization confirmation data comprises a hashed memo comprising a public key of the second entity, one or more transaction details, and a transaction confirmation identifier associated with the transaction (col. 8, lines 6-31). 

As per claim 3, Virayvergia further discloses the system, wherein, when executed, the at least one application further causes the at least one of the plurality of nodes to at least: 
receive, from the first entity, a zero-knowledge proof for proving one or more factors associated with the authorization confirmation data without knowledge of the one or more factors (col. 8, lines 35-43); and 
validate the authorization confirmation data based at least in part on the non-interactive zero-knowledge proof (col. 8, lines 35-43).

As per claim 4, Virayvergia further discloses the system, wherein the payment confirmation data comprises a hashed version of a transaction confirmation identifier associated with the transaction (col. 8, lines 6-31).

As per claim 5, Virayvergia further discloses the system, wherein, when executed, the at least one application further causes the at least one of the plurality of nodes to at least:
receive, from the second entity, a zero-knowledge proof for proving one or more factors associated with the payment confirmation data without knowledge of the one or more factors (col. 8, lines 35-43); and 
validate the payment confirmation data based at least in part on the non-interactive zero-knowledge proof (col. 8, lines 35-43)

As per claim 6, Virayvergia further discloses the system, wherein, when executed, the at least one application further causes the at least one of the plurality of nodes to at least:
receive a request from the first entity to verify if the payment for the transaction has been processed (col. 4, lines 34-60);
confirm that the payment confirmation data is written on the distributed ledger (col. 4, lines 34-60); and
notify the first entity that the payment confirmation data is on the distributed ledger (col. 4, lines 34-60).

As per claim 8, Virayvergia further discloses the system, wherein the authorization confirmation data is written to the distributed ledger according to a consensus agreement by the plurality of nodes (col. 1, lines 54-col. 2, lines 5).

As per claim 9, Virayvergia discloses a system, comprising: 
at least one computing device associated with a first entity (see fig. 3); 
at least one application executable by the at least one computing device, wherein, when executed, the at least one application causes the at least one computing device to at least: 
transmit a transaction authorization request to a second entity, the transaction authorization request being associated with a transaction between the first entity and the second entity (col. 1, lines 54-col. 2, lines 5, which discloses that “In some implementations, the user 110 may conduct the debit transaction by using device 102 to submit an electronic request to perform the debit transaction to the first financial institution 106.”); 
receive an authorization for the transaction from the second entity, the authorization including a transaction confirmation identifier (col. 1, lines 54-col. 2, lines 5, which discloses “receiving, by the at least one processor, ACH authorization data associated with a first transaction, the ACH authorization data associated with the first transaction having been broadcast to multiple nodes from a first computing device;”); 
generate a transaction authorization memo comprising the transaction confirmation identifier, transaction data associated with the transaction, and a public key associated with the second entity (col. 4, lines 34-60, which discloses that “The first financial institution 106 may then notify the user 110 that the transaction has been processed by, e.g., providing a confirmation reply message to the user 110 (e.g., through text message or email) and/or by updating the status of the transaction on the website being accessed by the user 110.”)
hash the transaction authorization memo (col. 7, lines 64-col. 8, line 5, which discloses that “In a particular implementation, the blockchain is generated by the node 302 by applying a hash function to the collection of received encrypted authorization data until a single digest value is created.”); and 
cause the hashed transaction authorization memo to be written to a distributed ledger (col. 7, lines 64-col. 8, line 5, which discloses that “If the node 302 had received one or more previous transaction blocks, then those previous blocks are incorporated into the new transaction block.”).

As per claim 10, Virayvergia further discloses the system, wherein the distributed ledger is hosted by a plurality of computing devices configured to store data according to a consensus agreement (col. 1, lines 54-col. 2, lines 5).

As per claim 11, Virayvergia further discloses the system, wherein, when executed, the at least one application further causes the at least one computing device to at least determine whether a payment associated with the transaction has been received from the second entity based at least in part on an inquiry into whether a payment transaction memo including the transaction confirmation identifier is recorded on the distributed ledger (col. 1, lines 54-col. 2, lines 5).

As per claim 12, Virayvergia further discloses the system, wherein, when executed, the at least one application further causes the at least one computing device to at least request the payment from the second entity in response to a determination that the payment transaction memo fails to exist on the distributed ledger (col. 4, lines 34-60).

As per claim 13, Virayvergia further discloses the system, wherein, when executed, the at least one application further causes the at least one computing device to at least sign the transaction authorization memo with a transmission private key of the first entity (col. 1, lines 54-col. 2, lines 5; col. 10, lines 56-68).

As per claim 14, Virayvergia further discloses the system, wherein causing the hashed transaction authorization memo to be written to the distributed ledger comprises transmitting, to at least one node of a plurality of nodes associated with the distributed ledger, the hashed authorization memo and a zero-knowledge proof for proving one or more factors associated with the transaction authorization memo without knowledge of the one or more factors (col. 8, lines 35-43).

As per claim 15, Virayvergia further discloses the system, wherein the transaction authorization memo is validated based at least in part on the non-interactive zero-knowledge proof (col. 8, lines 35-43).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Virayvergia et al (hereinafter “Virayvergia”) U.S. Patent No. 11,188,907 B1 in view of Madhavan et al (hereinafter “Madhavan”) U.S. Patent Application Publication No. 2019/0266178 A1.

As per claim 7, Virayvergia and alternatively Madhavan further discloses the system, wherein the payment confirmation data is written to the distributed ledger according to a consensus agreement by the plurality of nodes (col. 1, lines 54-col. 2, lines 5; Madhavan: 0076).

As per claim 16, Virayvergia discloses method, comprising:
receiving transaction authorization data from a first party of a transaction between the first party and a second party (col. 1, lines 54-col. 2, lines 5, which discloses “receiving, by the at least one processor, ACH authorization data associated with a first transaction, the ACH authorization data associated with the first transaction having been broadcast to multiple nodes from a first computing device;”);
validating the transaction authorization data (col. 1, lines 54-col. 2, lines 5, which discloses “validating, by the at least one processor, the ACH authorization data associated with the first transaction to obtain validation information corresponding to the first ACH authorization data associated with the first transaction;”);
writing the transaction authorization data to a distributed ledger based at least in part on a consensus agreement (col. 1, lines 54-col. 2, lines 5, which discloses “updating the local copy of the distributed blockchain with the validation information;”);
receiving a payment confirmation request to determine if payment confirmation data associated with the transaction is recorded in the distributed ledger (col. 4, lines 34-56, which discloses that “In some implementations, the user 110 may conduct the debit transaction by using device 102 to submit an electronic request to perform the debit transaction to the first financial institution 106.”); and
determining whether the payment confirmation data is recorded in the distributed ledger (col.14, lines 23-60, which discloses that “The process 600 further includes publishing (612) the proof of work and updated blockchain to other nodes on the distributed network.”).
Alternatively Madahavan discloses the method, comprising:
writing the transaction authorization data to a distributed ledger based at least in part on a consensus agreement (0076, which discloses that “A distributed consensus, as will be described, may then be applied to make sure that each record has confirmations from all participants to a transaction regarding authenticity of data, and serving as a legally binding agreement to its contents.”)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Virayvergia and incorporate a method further comprising: writing the transaction authorization data to a distributed ledger based at least in part on a consensus agreement in view of the teachings of Madhavan in order to ensure authenticity of the transaction

As per claim 17, Virayvergia further discloses the method, wherein the transaction authorization data comprises a hashed version of one or more transaction details associated with the transaction, a public key associated with the second party, and a transaction confirmation identifier that is unique to the transaction (col. 10, lines 56-65).

As per claim 18, Virayvergia further discloses the method, further comprising: 
receiving, from the first party, a zero-knowledge proof for proving one or more factors associated with the transaction authorization data without knowledge of the one or more factors (col. 8, lines 35-43); and
validating the transaction authorization data is based at least in part on the non-interactive zero-knowledge proof (col. 8, lines 35-43).

As per claim 19, Virayvergia further discloses the method, further comprising: 
receiving the payment confirmation data associated with the transaction from the second party (col. 4, lines 34-60); and 
writing the payment confirmation data to the distributed ledger (col. 4, lines 34-60).

As per claim 20, Virayvergia further discloses the method, further comprising: 
receiving, from the second party a zero-knowledge proof for proving one or more factors associated with the payment confirmation data without knowledge of the one or more factors (col. 8, lines 35-43); and
validating the payment confirmation data using the non-interactive zero- knowledge proof (col. 8, lines 35-43).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        December 11, 2021